The trial court entertained jurisdiction of a suit instituted by the appellees against the appellant, Arkansas State Highway Commission, to recover balance alleged to be due for construction work done on State highways under a contract with the commission. The appeal prayed from the decree awarding to the appellees the amount claimed challenges the jurisdiction of the court. *Page 630 
The lower court doubtless based its decision on the cases of Arkansas Highway Commission v. Dodge,181 Ark. 539, 26 S.W.2d 879; Baer v. Arkansas Highway Commission, 185 Ark. 590, 48 S.W.2d 842, and Arkansas State Highway Commission v. Dodge, 186 Ark. 640,55 S.W.2d 71. The appellant insists (1) that the case at bar is distinguishable from the cases, supra, and comes within the exception of Watson v. Dodge,187 Ark. 1055, 63 S.W.2d 993, and the late case of Ark. State Highway Commission v. Dodge, 190 Ark. 131,77 S.W.2d 981, and (2) that the instant case is one in effect against the sovereign State and is prohibited by 20, art. 5, of the Constitution of 1874. The appellees insist that there is no valid distinction in principle between the instant case and the cases first cited, and that it is ruled by them.
It is difficult to reconcile our decision in the first-named cases with the two last pronouncements of this court. We refrain from an analysis and comparison of these cases, but it must be confessed that they appear not to be in harmony and the two later cases — and especially the Dodge case in the 190 Arkansas seem to impair the validity of the cases first mentioned. Candor also compels the admission that the result serves as an uncertain guide for the profession and the trial courts.
The important question is: shall we attempt to distinguish the instant case from the three cases first cited, or shall we re-examine those cases, and, if the principles there announced clearly appear to be erroneous, shall we do in fact what appears to be implied in the last Dodge case, namely, abandon our erroneous views and overrule those cases? We prefer the latter course, although it involves this court in some degree of embarrassment.
In Arkansas Highway Commission v. Dodge,181 Ark. 539, 26 S.W.2d 879, five of the justices were of the opinion that the plain provisions of 20, art. 5, of the Constitution prohibited the State from giving its consent to its being made the defendant in any of its courts. Five justices held that the Arkansas Highway Commission was a State agency, and that a suit against it was in effect a suit against the State. With these views entertained *Page 631 
by the majority, the illogical conclusion was reached that the Highway Commission, although the State's alter ego, could be made the defendant in the courts. This result flowed from the concurrent opinion of four of the justices, two of whom held that the Commission was not an agency of the State but "a legal entity," or "a juristic person" and, as such, was without the pale of the immunity to suit inherent in the sovereign. The other two judges held to the view that the Highway Commission was an agency of the State engaged in the discharge of the State's sovereign functions, but that the section of the Constitution, cited supra, was not mandatory, but simply declaratory of the inherent immunity of the State to suit except by its consent; that the State had consented by legislative enactment to suits against it, and therefore the suit against the Highway Commission could be maintained.
We first examine the theory that the Highway Commission is not an agency of the State, but a mere legal entity. This theory is bottomed on the authority of the case of State ex rel. State Highway Commission v. Bates, a case decided by the Supreme Court of Missouri and reported in 317 Mo. 296, 296 S.W. 418. In so far as we are advised, or our research extends, this case stands unique in the history of jurisprudence, and the principle there announced that a body clothed with the powers of the State and delegated to perform its duties is not an agency of the State but a mere legal entity (whatever that may be). We submit that this principle is based on neither reason nor authority, and the cases cited in support of it do not in fact lend support to that doctrine. Moreover, the Constitution of the State of Missouri does not contain the prohibition, or one similar to that of 20, of art. 5, of our Constitution, and the Supreme Court of Missouri expressly found in that case that the State which created the commission subjected it to be sued by express statutory provision, and that "if it is in fact and in law the State, the State has consented to suit being brought." Although this conclusion was reached, the court proceeds with the following unnecessary remarkable declaration: "It (the commission) is *Page 632 
not the State, but a mere entity created by the State for the specific purpose of contracting of the building of State highways and bridges and the maintenance of the same, and doing all other things pertaining thereto." It is upon this pronouncement that the opinion of two of the judges in the first Dodge cases is based.
A case cited by the Missouri court as "a case fully in point" is Cross v. Ky. Board of Managers of World's Columbian Exposition, 105 Ky. 840, 49 S.W. 458. In that case the board of managers was authorized by the act creating it to operate a restaurant in connection with the State building erected at the exposition. The suit as brought to recover for a breach of contract in the operation of the restaurant. The court said: "The erection of the headquarters building and the running of a restaurant were matters of business in which this board stood on the same plane as others engaged in like undertakings." The nature of the business, then, in which the board of managers was engaged was not a discharge of the sovereign functions of the State, as is the business of constructing, maintaining and operating the State's highways. The Constitution of the State of Kentucky in 231 thereof provides: "The General Assembly may by law direct in what manner and in what courts suits may be brought against the Commonwealth." The reasoning of the Kentucky case seems to place liability on the State on the ground of consent more than on the nature of the business engaged in. We do not review the other cases cited, but it would seem that they come from States in which there is no prohibition against consent being given to suits, and do not support the declaration we have quoted from the Missouri court or persuade us that such declaration announces sound doctrine.
If the power delegated and the duties to be performed by the Highway Commission are essentially public in their nature, then it must be the agent of the State, for in the nature of things the State must act through agents, and these, while in the discharge of public duties, stand in the place of the State. The Highway Commission, by the act creating it, is clothed with the power and the duty to construct, operate and maintain highways. *Page 633 
If these powers and duties rest primarily in the State, the Highway Commission, when clothed therewith, is something more than the "legal entity" thought to be its status. In Williams v. Parnell, 185 Ark. 1105, 51 S.W.2d 863, in speaking of legislation relating to highways, the court said: "In it the Legislature declared it to be the policy of the State to take over, construct, repair, maintain and control all the public roads in the State, comprising the State highway system as defined in the act." In that case, in upholding the right of the State to issue bonds for the purpose of borrowing money to construct highways and to levy taxes for their support, the court further said: "The reason is that highways may be constructed and maintained for public use by the State itself or by governmental agencies created by law for that purpose. Public highways are for public use, and there is no reason why the power of taxation by the State may not be exercised in their behalf. While it is elemental that taxes may only be levied for a public purpose, one of the most important duties of the State is to provide and construct public highways." (Citing Bush v. Martineau, 174 Ark. 214, 295 S.W. 9.) Numerous authorities might be cited to support this statement, and we apprehend there are none to the contrary. Illustrative of these are Wooster v. Arbentz, 116 Ohio St. 281,156 N.E. 270, 52 A.L.R. 518; Robbins v. Limestone County,114 Tex. 345, 268 S.W. 915; Kansas City Bridge Co. v. Alabama, etc., 59 F.2d 48; and Dougherty v. Vidal,37 N.M. 256, 21 P.2d 90.
If, then, the Highway Commission discharges duties primarily residing in the State, it must of necessity be the State's agent. This was the express holding in Dougherty v. Vidal, supra, and in the advisory opinion to the Governor, 94 Fla. 967, 114 So. 850. In the last case the court said: "The road department is a State agency and component part of the State government. The product of its work is State property, it exercises a part of the sovereign power of the State, and its activities are supported by funds created by State taxes and Federal aid funds." This is also necessarily implied by the language of the court in Williams v. Parnell, *Page 634 
supra. Indeed, a majority of this court has always held that the Highway Commission is the agent of the State. In Pitcock v. State, 91 Ark. 527, 121 S.W. 742, this court, in holding that the penitentiary board was an agency of the State and as such not amenable to suits in our courts, said: "The penitentiary board is created by statute as the agent of the State to manage and provide for working the convicts of the State. That board has the power to make contracts for the State, and it is the sole agent of the State in the performance of such contracts. The board does not perform merely ministerial acts; what it does involves judgment and discretion and all that it does for the State."
We perceive no just distinction between the penitentiary board in its relation to the State and the Highway Commission. Both discharge public duties, receiving authority from the State, and, if one is the agent, the other must be.
We proceed next to an examination of the position of the two justices holding that the State could have, and has, given its consent to suits against the highway commission. As has been heretofore stated, a majority of this court has always held that 20, art. 5, supra, providing that "the State of Arkansas shall never be made defendant in any of her courts" was mandatory, and that by reason thereof the State was incapable of giving its consent to being sued in the courts. There was no case cited in the first Dodge case, or in the Baer case, supra, which in our opinion sustains the view of the justices as to our constitutional provision quoted. The most that can be said for these cases, both from our own court and from the Supreme Court of Alabama, is that a liberal construction has been given certain constitutional provisions which may have departed from the letter of the same. But these are no authority for so great a departure as the theory under discussion would have us go. The language of the quoted prohibition is so precise and clear as to admit of no room for interpretation or for any refinement of judicial construction which would obscure or change the common and ordinary meaning of the words employed. The case of Pitcock v. State, supra, *Page 635 
when examined from its four corners and considered in connection with the later case of Jobe v. Urquhart,98 Ark. 525, 136 S.W. 663, indicates a clear intention to give full effect to our constitutional prohibition. In the Pitcock case we find this statement: "All who contract with the State must do so with full knowledge that they must rely solely on the legislative branch for the performance of the contract and for satisfaction of the State's just obligations." Reinforcing the view that a literal interpretation of the constitutional prohibition must be adopted is the fact mentioned in Watson, v. Dodge, supra, i.e., that the Constitution of 1868 provided that the General Assembly should direct by law in what manner and in what courts suits might be brought by, and against, the State, and that this provision was eliminated from the Constitution of 1874 and 20, art. 5, supra, was included. This fact is significant and precludes the idea suggested by the late Chief Justice HART in his opinions in the Dodge and Baer cases, supra, that the provision was merely declaratory of the immunity of the State from suit without its consent. It is clear that, if this were true, the Constitution of 1874 would have re-enacted the provision of the Constitution of 1868 or said nothing on the subject, under which, in the latter case, under settled principles, the State could have consented to be sued. It is a matter of history that at the time of the adoption of the Constitution of 1874 the State was emerging from a period in which its very foundations had been shaken. Its resources were exhausted, and many fraudulent and unjust claims were being made against it, and, as suggested in the case of Watson v. Dodge, supra, the impelling motive for the prohibition that the State should not be made a defendant in its courts was similar to that which brought about the adoption of the eleventh amendment to the Federal Constitution, stated in Cohen v. Virginia, 6 Wheat. 264.
The State Constitution of Alabama contains a provision practically identical with our own, and which expressly prohibits the State from being made a party defendant in any court of law or equity. Under that provision the Supreme Court of Alabama held in the case *Page 636 
of Alabama Industrial School v. Reynolds, 143 Ala. 579,42 So. 114, and in the Alabama Ind. School v. Adler,144 Ala. 555, 42 So. 116, 113 Am. St. Rep. 58, that neither the State nor any of its agencies could be sued, and the courts were without jurisdiction. In the latter case it is said: "There is not only no law giving the court capacity to entertain the complaint against the defendant, but there is the section of the organic law of the State which prohibits such capacity. There is no provision in the Constitution by which the exemption of the State from suit may be waived." This is identically the situation in this State.
In Arkansas State Highway Commission v. Dodge,186 Ark. 640, 55 S.W.2d 71, the court reached a unanimous opinion following the first Dodge case and the Baer case without attempting to justify those decisions, but bending to the will of the majority and treating the question as fait accompli. Whatever the motives constraining the court, that decision is indefensible on legal principles. The human element in Legislatures and courts, following a natural impulse, abhors an injustice perpetrated without a forum in which the right denied or the wrong suffered may be asserted or redressed. Therefore we find Legislatures devising means for the assertion of rights or the redress of wrongs, even when the State is involved, and the courts are as sensitive to such impulse as the Legislatures. On that account, laws are often enacted and decisions rendered to effectuate abstract justice, but which on no just grounds can be sustained except by unsound or specious reason. An apt illustration of this is found in the cases which we have reviewed. It is with reluctance that we have undertaken this review, but we are impelled by the conviction that those decisions are wrong. We realize that the overruling of a decision has a tendency to render the laws of the State less certain. In this case, however, to adhere to our former decisions would be, as we conceive it, nothing short of judicial usurpation. It is our settled conviction that the State cannot give its consent to the maintenance of an action against it and the court below was without jurisdiction. No one has a vested right to sue *Page 637 
the State, even when that privilege may be, and has been, given; it may be withdrawn even where a suit has been commenced without disturbing any vested right.* Beers v. State, 20 Howard 527. "The plaintiff cannot complain because the court overruled its former decision, even though that decision permitted the plaintiff to maintain its suit similar to the one now before us." Pitcock v. State, supra.
It follows that the decree of the trial court must be reversed and the case dismissed, and the cases of Ark. Highway Commission v. Dodge, 181 Ark. 539, 26 S.W.2d 879; Baer v. Ark. Highway Commission, 185 Ark. 590,48 S.W.2d 842, and Arkansas Highway Commission v. Dodge, 186 Ark. 640, 55 S.W.2d 71, are expressly overruled, and so much of the opinion in Grable v. Blackwood, 180 Ark. 311, 22 S.W.2d 41, as tends to support the doctrine of the cases overruled is also overruled.
* See, however, Gelpcke v. Dubuque, 1 Wall. 175 (Rep.).
SMITH and MEHAFFY, JJ., dissent.